DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 10/16/2019.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed, accordingly the earliest filing date is 10/16/2019.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/10/2021 submission(s) of Information Disclosure Statement(IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: 
Para [0001] must be updated with the appropriate related application information.  
On page 2, line 6, the limitation “cannot atmospheric” appears to be missing the verb “compute”.  For examination purposes the Examiner understands it to read “Single-frequency receivers cannot compute atmospheric delays on their own…”
Para [0041], line 10, “single-frequency” is misspelled as “singe-frequency” and should be replaced with “single-frequency”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
Regarding the independent claims 1, 10, 16 and 20, the claims recite “identifying”, by a central location system, a receiver receiving signals from two satellites within a geographic region; “determining”, by the central location system, “an estimate of the location of the receiver based on signals received from the two satellites”; “identifying”, by the central location system, “additional receivers” in the geographic region receiving signals from the two satellites; “receiving” location data identifying a location of each of the additional receivers; “computing” an updated location of the receiver based on the location data of the additional receivers and based on the estimate of the location of the receiver; and “providing” the updated location to the receiver.  
This judicial exception is not integrated into a practical application because the generically recited computer elements such as the “central location system”, “a receiver”, “two satellites”, etc. are simply implementing the abstract idea on a computer.  Further, the data gathering steps, such as the “identifying” and “receiving” required to use in the 
Accordingly the claims recited gathering and analyzing information using convention techniques and displaying the result which is not significantly more:
See MPEP 2106.05(a)II.
Examples that the courts have indicated may not be sufficient to show an improvement to technology include: 
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
iv. Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016);
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are merely collecting information and “computing an updated location” by applying mathematical formulas to the information collected, to then provide an updated location to a receiver.  “Providing the updated location to the receiver” is considered insignificant extra-solution activity.  Further, the mathematical formulas used in the “computing” are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature. 

Claims 2, 11, 12 and 17 are directed towards insignificant extra-solution activity of duplicating the receivers that it “gathers” information from,
Claims 3-5, 7, 13-15, 18 and 19 are directed towards mathematical formulas,
Claims 8 and 9 are directed towards gathering information.
Accordingly the claimed invention is directed to a law of nature, i.e. Mathematical formulas and an abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8035552 B2 to Dai; Liwen L. et al. (Dai) in view of WO 0041403 A2 to STILP LOUIS A.

Regarding claims 1, 10, 16 and 20 Dai teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    524
    798
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    571
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    585
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    761
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    812
    540
    media_image5.png
    Greyscale


identifying, by a central location system 200, a receiver 120 receiving signals from two satellites within a geographic region in Figs. 1, 2 and 4 above and Col. 1, Lines 58+:
“Corrections generated at the reference station, or raw data measured at the reference station, or corrections generated by a third party (e.g., a computer or server) based on information received from the reference station (and possibly other reference stations as well) are supplied to the user receiver, which then uses the corrections or raw data to appropriately correct its computed position.” (Emphasis added) 

wherein it is understood that the third party connotes the central location system;

and Col. 4, Lines 33-45:

“(14) FIG. 2 illustrates a computer system 200 that can be used to carry out a method for mitigating atmospheric errors, according to one embodiment of the present invention. The computer system 200 is coupled to a mobile receiver 120 which supplies to the computer system 200 GPS code and carrier phase measurements based on signals from the satellites. 
(15) In some embodiments, the mobile receiver 120 and the computer system 200 are integrated into a single device within a single housing, such as a portable, handheld, or even wearable position tracking device, or a vehicle-mounted or otherwise mobile positioning and/or navigation system. In other embodiments, the mobile receiver 120 and the computer system 200 are not integrated into a single device.” (Emphasis added)

wherein it is understood that the computer system not being integrated also connotes a central location system;

“The mobile receiver 120 takes code and carrier phase measurements of the GPS signals 142 and 146 received from the satellites 110”; 

identifying, by the central location system, additional receivers 130 in the geographic region receiving signals from the two satellites in Fig. 1 above; 
receiving location data identifying a location of each of the additional receivers in Col. 3, lines 22 and 29+:
“ a reference receiver 130, which is typically located at a known, previously established position. 

The reference receiver 130 takes code and carrier phase measurements of the GPS signals 144 and 148 received from the satellites 110 and generates corrections 132 to those measurements, based at least in part on the previously established location of the reference receiver. “ 

computing an updated location of the receiver based on the location data of the additional receivers 13 and based on the estimate of the location of the receiver it is understood that the “corrections” in Col. 1, Lines 58+ below connote the updated location of the receiver:
“Corrections generated at the reference station, or raw data measured at the reference station, or corrections generated by a third party (e.g., a computer or server) based on information received from the reference station (and possibly other reference stations as well) are supplied to the user receiver, which then uses the corrections or raw data to appropriately correct its computed position.”; and 

providing the updated location to the receiver in Col. 3, lines 33-34:
“The corrections 132 are then communicated to the mobile receiver 120.”.  

While it is considered that Dai teaches the claimed invention as explained above, if Applicant is of the opinion that Dai does not expressly disclose, inter alia a central location system that is performing the receiving, computing and providing, then resort may be had to the teachings of Stilp.
Stilp teaches in for example, the figures below:


    PNG
    media_image6.png
    234
    563
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    669
    733
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    731
    663
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    742
    537
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    497
    568
    media_image10.png
    Greyscale

And associated descriptive texts that it was known in the communication art for a central location system, such as terminal server 15 in Figure 1A to identifying, by a central location system, a receiver 20A/B receiving signals from two SCSs 10A/B in Figures 1A and 2G within a geographic region in page 11, lines 25+ :
“As shown in Figure 1 A, a presently preferred implementation of the Wireless Location System includes a plurality of SCS regions each of which comprises multiple SCS's 10. For example, "SCS Region 1" includes SCS's 10A and 10B (and preferably others, not shown) that are located at respective cell sites and share antennas with the base stations at those cell sites. Drop and insert units 11 A and 1 IB are used to interface fractional Tl/El lines to full Tl/El lines, which in turn are coupled to a digital access and control system (DACS) 13 A. The DACS 13A and another DACS 13B are used in the manner described more fully below for communications between the SCS's 10A, 10B, etc., and multiple TLP's 12A, 12B, etc. As shown, the TLP's are typically collocated and interconnected via an Ethernet network (backbone) and a second, redundant Ethernet network. Also coupled to the Ethernet networks are multiple AP's 14A and 14B, multiple NOC's 16A and 16B, and a terminal server 15. 

And on page 15 lines 30+:

“Timing Generation The Wireless Location System depends upon the accurate determination of time at all SCS's 10 contained within a network. Several different timing generation systems have been described in previous disclosures, however the most presently preferred embodiment is based upon an enhanced GPS receiver 10-6. The enhanced GPS receiver differs from most traditional GPS receivers in that the receiver contains algorithms that remove some of the timing instability of the GPS signals, and guarantees that any two SCS's 10 contained within a network can receive timing pulses that are within approximately ten nanoseconds of each other. These enhanced GPS receivers are now commercially available, and further reduce some of the time reference related errors that were observed in previous implementations of wireless location systems. While this enhanced GPS receiver can produce a very accurate time reference, the output of the receiver may still have an unacceptable phase noise. Therefore, the output of the receiver is input to a low phase noise, crystal oscillator-driven phase locked loop circuit that can now produce 10 MHz and one pulse per second (PPS) reference signals with less than 0.01 degrees RMS of phase noise, and with the pulse output at any SCS 10 in a Wireless Location System network within ten nanoseconds of any other pulse at another SCS 10. This combination of enhanced GPS receiver, crystal oscillator, and phase locked loop is now the most preferred method to produce stable time and frequency reference signals with low phase noise.3”; 

determining, by the central location system, an estimate of the location of the receiver on page 21, lines 28+:
“The Wireless Location System performs the following steps when using the narrowband receiver module (see the flowchart of Figure 2C-1): a first wireless transmitter is a priori engaged in transmitting on a particular RF channel; the Wireless Location System triggers to make a location estimate of the first wireless transmitter (the trigger may occur either internally or externally via a command/response interface); the Wireless Location System determines the cell site, sector, RF channel, timeslot, long code mask, and encryption key (all information elements may not be necessary for all air interface protocols) currently in use by the first wireless transmitter; the Wireless Location System tunes an appropriate first narrowband receiver at an appropriate first SCS 10 to the RF channel and timeslot at the designated cell site and sector, where appropriate typically means both available and collocated or in closest proximity; the first SCS 10 receives a time segment of RF data, typically ranging from a few microseconds to tens of milliseconds, from the first narrowband receiver and evaluates the transmission's power, SNR, and 

identifying, by the central location system, additional receivers in the geographic region receiving signals from the two satellites in Fig. 2G above and on page 37 lines 3+:
“ The operator will take into consideration the distance from each calibration transmitter to the SCS's 10 at points "X" and "Y", the empirically determined line of sight from each calibration transmitter to the SCS's 10 at points "X" and "Y", and the contribution that each SCS "X" and "Y" would have made to a location estimate of a wireless transmitter that might be located in the vicinity of each calibration transmitter. In general, calibration transmitters that are nearer to the SCS's 10 at points "X" and "Y" will be weighted higher than calibration transmitters that are farther away, and calibration transmitters with better line of sight to the SCS's 10 at points "X" and "Y" will be weighted higher than calibration transmitters with worse line of sight.” ; 

receiving location data identifying a location of each of the additional receivers on page 37 lines 9+:
“In general, calibration transmitters that are nearer to the SCS's 10 at points "X" and "Y" will be weighted higher than calibration transmitters that are farther away, “ ; 

computing an updated location of the receiver based on the location data of the additional receivers and based on the estimate of the location of the receiver in claim 22:
“22. An external calibration method for use with a wireless location system having first and second receivers, wherein the location system estimates velocity using frequency difference of arrival (FDOA), comprising: transmitting a first reference signal, receiving the reference at the first and second receivers, determining an error value, and utilizing the error value to correct subsequent FDOA measurements.”; and 

providing the updated location to the receiver in claim 22 above “and utilizing the error value to correct subsequent FDOA measurements.”. 



The combination of the known elements is achieved by a known method of using location data of known receivers to update the location of mobile receivers. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the receivers of Dai would have increased accuracy of location determination using the location data from other receivers.  Further, Stilp appears to teach an equivalent technique for locating a receiver that one of ordinary skill in the art would find obvious and have a reasonable expectation of success to substitute for the location estimation taught by Dai.  See the following case law:
 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  


“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

Therefore, the results would have been predictable to one of ordinary skill in the art.



Regarding claims 2 and 12 and the limitation wherein the additional receivers comprise four additional receivers see the teachings of Stilp wherein “any number” of antennas includes the number four:
“It is therefore an object of the present invention to provide an improved method for using the signals received from more than one antenna at an SCS 10 in the location processing. It is a further object to provide a method to improve the dynamic process used to select the cooperating antennas and SCS's 10 used in the location processing. The first object is achieved by providing means within the SCS 10 to select and use any segment of data collected from any number of antennas at an SCS in the location processing. As described earlier, each antenna at a cell site is connected to a receiver internal to the SCS 10. Each receiver converts signals received from the antenna into a digital form, and then stores the digitized signals temporarily in a memory in the receiver. The TLP 12 has been provided with means to direct any SCS 10 to retrieve segments of data from the temporary memory of any receiver, and to provide the data for use in location processing. The second object is achieved by providing means within the Wireless Location System to monitor a large number of antennas for reception of the transmission that the Wireless Location System desires to locate, and then selecting a smaller set of antennas for use in location processing based upon a predetermined set of parameters. One example of this selection process is represented by the flowchart of Figure 8:” .  

Accordingly, the prior art references teach all of the claimed elements were known.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the receivers of Dai would have increased accuracy of location determination using the location data from additional other receivers.  Further, Stilp appears to teach an equivalent technique for locating a receiver that one of ordinary skill in the art would find obvious and have a reasonable expectation of success to substitute for the location estimation taught by Dai.  See the following case law:
 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  


“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Stilp to the prior art of Dai as explained above as 

Regarding claim 3 and 13 and the limitation wherein computing an updated location of the receiver comprises performing a least squares regression operation on the locations of the additional receivers see the teachings of Stilp:
“System models the received signal and compares the model to the actual received signal and attempts to minimize the difference between the two using a weighted least square difference. For each transmitted signal x(t) from a wireless transmitter, the received signal y(t) at each SCS/antenna is a complex combination of signals:”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of attempting to minimize the difference between signals when computing the location of mobile receivers. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the signals of Dai would have increased accuracy of location determination.  Further, Stilp appears to teach an equivalent technique for computing a location of a receiver that one of ordinary skill in the art would find obvious and have a reasonable expectation of success to substitute for the location estimation computations taught by Dai.  See the following case law:
 

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  

“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Stilp to the prior art of Dai as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4 and 14 and the limitation wherein computing an approximate location of the receiver comprises performing double difference operations on a location of the receiver and locations of the additional receivers see Dai Fig. 3, step 320 and Col. 5, Lines 42+:
“(21) As stated above in regard to FIG. 1, signals are received from the satellites 110 and corrections 132 are received from the reference receiver 310. Operation 310 includes obtaining code and carrier phase measurements. Double differenced code and carrier phase measurements are formed 320 to cancel many of the systematic errors existing in the GPS measurements.”.  

Regarding claims 5, 15 and 18 and the limitation wherein computing an approximate location of the receiver comprises performing double difference operations on a location of the additional receivers and locations of the two satellites see the teachings of Dai immediately above with regard to claims 4 and 14 and the teachings of Stilp with regard to the additional receivers wherein it is understood that one of ordinary skill in the art would find predictable results of performing double difference operations on the location of the additional receivers and locations of the two satellites “to cancel many of the systematic errors existing in the GPS measurements” .  

Regarding claims 6 and 19 and the limitation, wherein computing the approximate location of the receiver is based on one or more of: 
a relative distance 155 between the receiver and each additional receivers see Dai Figure 1 item 155, 
a line of sight distance 150 between each of the additional receivers and each satellite, and the estimate of the location of the receiver see Dai Figure 1 item 155 wherein it is understood that Stilp teaches each receiver would also be providing this information.  

Regarding claim 8 and the limitation method of claim 1, wherein identifying the receiver comprises receiving a request from the receiver for an updated location of the receiver see Stilp page 107 lines 15+:
“(i) It is first assumed that a user with a wireless transmitter wishes to be located, or wishes to have his location updated or improved upon. This may be the case, for example, if the wireless user has dialed "911" and is seeking emergency assistance. It is therefore also assumed that the user is coherent and in 

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of receiving a request from the receiver for an updated location of the receiver. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the receiver of Dai would have its location updated.  Further, Stilp appears to teach an equivalent technique for requesting an update that one of ordinary skill in the art would find obvious and have a reasonable expectation of success to substitute for the update request taught by Dai.  See the following case law:
 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  

“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Stilp to the prior art of Dai as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 9, 11 and 17 and the limitation wherein identifying the additional receivers further comprises: 
receiving the estimate of the location of the receiver; 
identifying a set of candidate additional receivers within a threshold distance of the received estimate of the location; and 
identifying a subset of the candidate additional receivers that receive signals from the two satellites see the teachings of Stilp Fig. 2G above and on page 37 lines 3+:
“where kl, k2, etc., are weighting factors and e l, e2, etc., are the errors determined by subtracting the measured TDOA values from the theoretical values for each calibration transmitter. In this example, error value e 1 may the error value associated with the calibration transmitter at point "C" in the drawing. The weighting factors are determined by the operator of the Wireless Location System, and input into the configuration tables for each baseline. The operator will take into consideration the distance from each calibration transmitter to the SCS's 10 at points "X" and "Y", the empirically determined line of sight from each calibration transmitter to the SCS's 10 at points "X" and "Y", and the contribution that each SCS "X" and "Y" would have made to a location estimate of a wireless transmitter that might be located in the vicinity of each calibration transmitter. In general, calibration transmitters that are nearer to the SCS's 10 at points "X" and "Y" will be weighted higher than calibration transmitters that are farther away, and calibration transmitters with better line of sight to the SCS's 10 at points "X" and "Y" will be weighted higher than calibration transmitters with worse line of sight.”

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8035552 B2 to Dai; Liwen L. et al. (Dai) in view of WO 0041403 A2 to STILP LOUIS A. as applied to the claims above and further in view of US 20120129461 A1 to Venkatraman; SaiPradeep.

Regarding claim 7, the combination of Dai and Stilp above does not appear to expressly disclose however Venkatraman teaches wherein computing an updated location of a receiver comprises performing a differential regression operation using a Jacobian representative of the receiver's location in for example, paras:
“[0044] The Extended Kalman Filter consists of two phases: a predict phase and an update phase. In the predict phase, a predicted state estimate at the current time step k is estimated from the previous time step k-1. The predicted state estimate does not include measurement data observed at the current time step k. The second phase is an update phase where the predicted state estimate is combined with the measurement data observed at the current time step to produce a refined state estimate. The predict phase and the update phase are repeated or reiterated for each time step over a time period until the state estimate converges within a predetermined error tolerance.
[0045] The predict phase generates the predicted state and its corresponding predicted covariance as follows:
 
[0053] H.sub.k is the Jacobian matrix of the partial derivatives of h with respect to x and is represented mathematically as”.  



The combination of the known elements is achieved by a known method of computing an updated location of a receiver using a Jacobian representative from a matrix as is known in the art. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the receiver of Dai would have its location updated.  Further Venkatraman appears to teach that using a Jacobian representative is an equivalent technique that one of ordinary skill in the art would find obvious and have a reasonable expectation of success to substitute in Dai.  See the following case law:
 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  

“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

Therefore, the results would have been predictable to one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For Example:
US 5828336 A to Yunck; Thomas P. et al. teaches using receivers at various ground stations to improve the accuracy of the location of wireless receivers in for example, Fig. 1, claim 1 and Col. 7, lines 47+:
“(14) FIG. 1 shows an overall flow diagram of the present invention. Real-time data 12, which includes pseudorange and carrier phase data, arrives from ground stations 10 by means of special phone and data lines or by data links (i.e. by communication satellite). The number and location of the ground stations 10 influences the overall accuracy of the system as well as the geographical region over which users can obtain RTWADG correction information. FIG. 2 shows locations of currently-available ground stations that have been used to test the present invention.”

US 20120286991 A1 to Chen; Xiaoming et al. teaches using receivers at various ground stations 250 to improve the accuracy of the location of wireless receivers 260 in for example, Fig. 2, claims 1, 8 and 10 and para:
“[0136] GNSS data collected at the reference stations of the global network are transmitted via communications channels 235 to a global network processor 240. Global network processor 240 uses the GNSS data from the reference stations of the global network with other information to generate a global correction message containing precise satellite position and clock data, as described for example in U.S. Provisional Application for Patent No. 61/277,184 filed 19 Sep. 2009 (TNL A-2585P), The global correction message is transmitted for use by any number of The global correction message is transmitted for example as shown in FIG. 2 via communications channel/s 245 and an uplink 250 and a communications satellite 255 for broadcast over a wide area; any other suitable transmission medium may be used including but not limited to radio broadcast or mobile telephone link. Rover 260 is an example of a GNSS rover receiver having a GNSS antenna 265 for receiving and tracking the signals of GNSS satellites in view at its location, and optionally having a communications antenna 270. Depending on the transmission band of the global correction message, it can be received by rover 260 via GNSS antenna 265 or communications antenna 270. The system of FIG. 1 as described thus far is as described in U.S. Provisional Application for Patent No. 61/277,184 filed 19 Sep. 2009 (TNL A-2585P).”  US 9086479 B2

US 9086479 B2 to Pratt; Anthony Richard et al. teaches using 4 or more satellite signals to improve the accuracy of the location of GPS receivers in for example, Col. 2, lines 7-25:
(7) As mentioned above, a GPS receiver may determine the time-of-arrival of a signalling event through a process of aligning a replica code with the code received from each satellite. The receiver may also use the TOW information contained in the navigation message to determine the time when the signalling event was transmitted. From this, the receiver can determine the transit time for the signalling event (from which it can determine the distance between it and the satellite), together with the position of the satellite at the time when the signalling event was transmitted (using the ephemeris information). The receiver can then calculate its own position. Theoretically, the position of the GPS receiver can be determined using signals from three satellites, providing the receiver has a precise time or knowledge of part of the positions, such as altitude. However, in practice GPS receivers use signals from four or more satellites to determine an accurate three-dimensional location solution because an offset between the receiver clock and GPS time introduces an additional unknown into the calculation.”

US 20150338522 A1 to Miller; Isaac Thomas et al. teaches using Jacobian corrections to improve the accuracy of the location of a receiver 100 in for example, Fig. 1, claim 10 and paras:
“[0036] Processor 100 can include NLOS subsystem 208. NLOS subsystem 208 can include circuitry, software, firmware or a combination of the above. NLOS subsystem 208 analyzes the received GNSS signals using initial location bound 120 and recommends to RF receiver 202 and location solver subsystem 204 one or more satellites to track and to use in location determination. 208 can recommend pseudorange corrections for signals from those recommended satellites, as described below in reference to calculation (2). NLOS subsystem 208 can provide information on effects of signal reflections on a location solution for correcting those effects to navigation solver subsystem 204. The information can include range correction Jacobians, which are described in additional detail below.

[0040] NLOS subsystem 208 can provide, to location solver subsystem 204, a list of sigmas σ.sub.δ for pseudorange corrections. σ.sub.δ can represent estimated standard deviation of the pseudorange correction δ.sub.NLOS. σ.sub.δ can capture the statistical distribution of δ.sub.NLOS over the set of possible antenna positions. NLOS subsystem 208 can provide, to location solver subsystem 204, a list of range correction Jacobians”


US 20170091223 A1 to ARSLAN; Tughrul Sati et al. teaches in Figure 1 using various ground stations 104-118 to improve the accuracy of the location of a receivers 102 in for example, claims 1, 8 and 10 and para:
“[0173] FIG. 1 is an illustration in overview of an example system for locating a user device using Wi-Fi wireless access point (WAP) signal sources. A user device 102 is operated by a user (not shown) and contains a Wi-Fi adaptor (also not shown). A number of wireless access points (WAPs) 104, 106, 108, 110, 112 are located in the immediate vicinity of the user within two buildings 114, 116. Because of signal attenuation, transmission power limits and other factors, only WAPs 104, 106, 110, 112 can be detected by the Wi-Fi adaptor in the user device 102. The WAP 108 is not detected by the user device 102. A GSM (mobile telephone) mast 118 and others may also be present, and properties of these and other electromagnetic signal sources may also be measured and used in the location finding system”

US 20200124737 A1 to Hofmann; Frank et al. teaches in Figure 3a using various ground stations 100/250 to improve the accuracy of the location of a receiver 201 in for example, claims 11 and 13 and paras:

“[0035] FIG. 1 shows a computing unit 100 (shown as an example), which includes a first device 110 for sending 340 correction data and for determining a highly accurate position 201 of a mobile unit 200. A computing unit 100 is to be understood for example as a server. In a further example embodiment, a computing unit 100 is to be understood as a cloud, i.e., a composite of at least two electrical data processing systems that exchange data for example via the Internet. 100 corresponds to first device 110.

[0036] First device 110 includes first means 111 for receiving 310 a reference region 210 that includes mobile unit 200, the reference region being determined as a function of a rough position 202 of mobile unit 200, and second means 112 for determining 320 the correction data as a function of reference region 210, the correction data describing a deviation of the rough position 202 from the highly accurate position 201 of mobile unit 200. First device 110 further includes third means 113 for ascertaining 330 a deviation of the correction data from reference correction data, the reference correction data being assigned to reference region 210, and fourth means 114 for sending 340 the correction data to mobile unit 200 in order to determine the highly accurate position 201 of mobile unit 200 as a function of the deviation.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220209